[Cite as State v. Jackson, 2019-Ohio-1697.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-18-38

        v.

PARIS A. JACKSON,
                                                          OPINION
        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR2018 0047

                                      Judgment Affirmed

                               Date of Decision: May 6, 2019




APPEARANCES:

        Reed D. Searcy for Appellant

        Jana E. Emerick for Appellee
Case No. 1-18-38


SHAW, J.

       {¶1} Defendant-appellant, Paris Jackson (“Jackson”), brings this appeal

from the July 12, 2018, judgment of the Allen County Common Pleas Court

sentencing him to an aggregate nine-year prison term after Jackson was convicted

in a bench trial of Felonious Assault in violation of R.C. 2903.11(A)(2), a felony of

the second degree with an accompanying three-year firearm specification pursuant

to R.C. 2941.145(A), Carrying a Concealed Weapon in violation of R.C.

2923.12(A)(2), a felony of the fourth degree, and Improperly Handling a Firearm in

a Motor Vehicle in violation of R.C. 2923.16(B), a felony of the fourth degree. On

appeal, Jackson argues that there was insufficient evidence presented to convict him,

and that his convictions were against the manifest weight of the evidence.

                                Procedural History

       {¶2} On March 15, 2018, Jackson was indicted for Felonious Assault in

violation of R.C. 2903.11(A)(2), a felony of the second degree, with an

accompanying three-year firearm specification pursuant to R.C. 2941.145(A),

Carrying a Concealed Weapon in violation of R.C. 2923.12(A)(2), a felony of the

fourth degree, and Improperly Handling Firearms in a Motor Vehicle in violation of

R.C. 2923.16(B), a felony of the fourth degree. It was alleged that on February 1,

2018, Jackson received a ride from Kristina Owens in her vehicle to a parking lot

behind the Fourth Street apartments in Lima in order to purchase marijuana. After


                                         -2-
Case No. 1-18-38


arriving at the lot and meeting the purported “dealer,” Jackson got into an argument

with the dealer and Jackson then allegedly fired two bullets at the dealer from a

firearm he had concealed either in his pants or in his pocket. Owens did not see the

firearm when Jackson got into her vehicle. One of the bullets Jackson fired struck

the windshield of Owens’ vehicle. The “dealer” subsequently left the parking lot,

as did Owens and Jackson. Jackson pled not guilty to the charges against him.

       {¶3} On May 29, 2018, Jackson’s case proceeded to a bench trial. The State

presented the testimony of four witnesses, including Owens, who said she saw

Jackson shoot at the dealer she called “J” or “Jason.” In addition, the State

introduced fourteen exhibits into evidence, along with a video of the alleged

altercation from nearby apartment surveillance cameras. Jackson cross-examined

the State’s witnesses and challenged Owens’ testimony based on inconsistent

statements she had made previously to law enforcement and at a preliminary

hearing.

       {¶4} At the conclusion of the State’s evidence, Jackson made a Crim.R. 29

motion for acquittal, which was denied. He then rested his case without presenting

any further evidence, and renewed his motion for acquittal, which was again denied.

The parties proceeded to closing arguments, and then the trial court recessed to

consider the matter. When court reconvened, the trial court found Jackson guilty of

all three counts against him and the firearm specification.


                                         -3-
Case No. 1-18-38


      {¶5} On July 11, 2018, the case proceeded to sentencing. Jackson was

ordered to serve a six-year prison term on the Felonious Assault conviction,

consecutive to a three-year mandatory prison term for the firearm specification. He

was ordered to serve twelve months in prison on the Carrying a Concealed Weapon

conviction, and twelve months in prison on the Improperly Handling a Firearm in a

Motor Vehicle conviction. The latter two charges were ordered to be served

concurrent with each other, and concurrent to the other charges, for an aggregate

nine-year prison term.

      {¶6} A judgment entry memorializing Jackson’s sentence was filed July 12,

2018. It is from this judgment that Jackson appeals, asserting the following

assignments of error for our review.

                          Assignment of Error No. 1
      The trial court erred in finding appellant guilty as there was not
      a sufficient amount of evidence for the trial court to find that the
      State had established all of the elements of each charge and
      specification contained in the indictment beyond a reasonable
      doubt.

                          Assignment of Error No. 2
      The trial court’s decision finding appellant guilty on all counts
      contained in the indictment was against the manifest weight of the
      evidence.

      {¶7} As both assignments of error deal with a discussion of the evidence, we

will address them together.

                      First and Second Assignments of Error


                                        -4-
Case No. 1-18-38


       {¶8} In Jackson’s first assignment of error, he argues there was insufficient

evidence presented to convict him. In his second assignment of error, he argues that

his convictions were against the manifest weight of the evidence.

                                Standard of Review

       {¶9} Whether there is legally sufficient evidence to sustain a verdict is a

question of law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Sufficiency is

a test of adequacy. Id. When an appellate court reviews a record upon a sufficiency

challenge, “ ‘the relevant inquiry is whether, after viewing the evidence in a light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt.’ ” State v.

Leonard, 104 Ohio St. 3d 54, 2004-Ohio-6235, ¶ 77, quoting State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus.

       {¶10} By contrast, in reviewing whether a verdict was against the manifest

weight of the evidence, the appellate court sits as a “thirteenth juror” and examines

the conflicting testimony. Thompkins at 387. In doing so, this Court must review

the entire record, weigh the evidence and all of the reasonable inferences, consider

the credibility of witnesses and determine whether in resolving conflicts in the

evidence, the factfinder “clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.” Id.




                                         -5-
Case No. 1-18-38


       {¶11} Nevertheless, a reviewing court must allow the trier of fact appropriate

discretion on matters relating to the credibility of the witnesses. State v. DeHass,

10 Ohio St. 2d 230, 231, 227 N.E.2d 212 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against

the conviction,’ should an appellate court overturn the trial court’s judgment.” State

v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 119.

                                 Controlling Statutes

       {¶12} In this case, Jackson was convicted of Felonious Assault in violation

of R.C. 2903.11(A)(2), which reads, “No person shall knowingly do either of the

following * * * [c]ause or attempt to cause physical harm to another or to another’s

unborn by means of a deadly weapon[.]” The Felonious Assault charge carried a

firearm specification pursuant to R.C. 2941.145(A), which reads, in pertinent part,

that a mandatory three-year prison term may be imposed if “the offender had a

firearm on or about the offender’s person or under the offender’s control while

committing the offense and displayed the firearm, brandished the firearm, indicated

that the offender possessed the firearm, or used it to facilitate the offense.”

       {¶13} Jackson was also convicted of Carrying a Concealed Weapon in

violation of R.C. 2923.12(A)(2), which reads, “No person shall knowingly carry or




                                          -6-
Case No. 1-18-38


have, concealed on the person’s person or concealed ready at hand, any of the

following: * * * A handgun other than a dangerous ordnance[.]”

         {¶14} Finally, Jackson was convicted of Improperly Handling Firearms in a

Motor Vehicle in violation of R.C. 2923.16(B), which reads, “(B) No person shall

knowingly transport or have a loaded firearm in a motor vehicle in such a manner

that the firearm is accessible to the operator or any passenger without leaving the

vehicle.”

                                          Evidence Presented

         {¶15} At trial, the State presented the testimony of Kristina Owens, who

indicated that on the afternoon of February 1, 2018, she was driving her silver

Hyundai Sonata in Lima when she saw Jackson out walking and Jackson asked her

for a ride.1 Owens testified that Jackson was wearing a blue and white jacket, but

she did not see Jackson carrying a firearm when he got into her car. Jackson asked

if Owens knew how to acquire marijuana, and Owens indicated that she called a

man named “J” or “Jason” to procure the marijuana for Jackson. Owens took

Jackson to meet Jason in the parking lot of apartments behind Fourth Street in Lima.

         {¶16} Owens testified that she drove to the designated parking lot to meet

Jason and that Jason arrived in an SUV. Owens testified that Jackson got out of her



1
 Owens was not the first witness who testified for the State; however, to more easily understand the narrative,
we present her testimony first.

                                                     -7-
Case No. 1-18-38


passenger seat and that Jackson began arguing with Jason outside the vehicles.

Owens testified that at some point, Jackson pulled out a gun that was either in his

pocket or in his pants, and that he fired two shots at Jason, one of which struck

Owens’ windshield. Owens testified that after the shots were fired Jason got back

into his SUV and drove off while Jackson got into Owens’ vehicle and they left.

Owens indicated that she dropped Jackson off on a nearby street.

       {¶17} On cross-examination, Owens acknowledged that she had initially

testified in a preliminary hearing that she did not see who shot at whom, and that

she thought Jason might have had a gun at the scene. She also testified that during

an initial interview with a detective she stated that she did not think Jackson was

specifically shooting at Jason. In addition, she testified that during an earlier

statement she indicated she had not really seen what happened. However, Owens

emphasized at trial that she did actually see Jackson point a gun right at Jason and

pull the trigger.

       {¶18} The State also presented the testimony of Patrolman Adrian Ramirez,

who responded to the area of the Fourth Street apartments on a call of shots fired

shortly after 3 p.m. on the date of the incident. Although the vehicles involved in

the altercation were gone, Patrolman Ramirez was able to acquire security footage

from the manager of the nearby apartment complex.




                                        -8-
Case No. 1-18-38


        {¶19} The footage, which was introduced into evidence, showed two angles

of the parking lot, revealing an individual in a blue jacket who had exited Owens’

vehicle—Jackson—and an individual in a yellow shirt who had exited the SUV—

Jason.2 At one point in the video, Jackson can be seen pointing what could be a

weapon at Jason, but the camera is too distant for it to be observed. At a certain

point, Jason is also pointing at Jackson, but it is similarly unclear if he has a weapon

in his hand. Notably, testimony indicated that the footage skipped at certain parts

because the cameras only recorded when sufficient movement was occurring to

initiate the motion capturing.

        {¶20} Patrolman Ramirez testified that he was also involved with locating

Owens in her silver Hyundai Sonata in the days following the incident. At the time

she was located, Owens was driving her vehicle and Jackson was again in the

passenger seat, wearing a blue coat matching the coat in the video of the incident.

        {¶21} The State also presented the testimony of Patrolman Stephen Torres

who went to the parking lot where the shooting occurred. Patrolman Torres found

two spent 9mm shell casings at the scene three to five feet apart from each other in

the area where the vehicles had been on the video. Patrolman Torres testified that

although both casings were 9mm shells, they were from different manufacturers.



2
  The individual Owens claimed was “Jason” was initially wearing something over his yellow shirt but he
removed it.

                                                 -9-
Case No. 1-18-38


       {¶22} Finally, the State called Detective Steven Stechschulte of the Lima

Police Department. Detective Stechschulte testified that the area where the shooting

occurred was a high crime area, and that he had investigated crimes there before,

including shootings. He also testified that it was not unusual to find different brands

of the same caliber ammunition in the same firearm, and that he had seen it often in

various cases.

               Sufficiency of the Evidence Regarding Felonious Assault

       {¶23} Jackson argues that there was insufficient evidence to establish that he

possessed a firearm at the scene of the incident, let alone that he knowingly

committed an overt act towards an assault on “Jason.” He argues that the shell

casings found at the scene were mismatched, could have been from a prior crime in

such a high crime area, and that there was no testing done on Jackson’s jacket for

gun residue.

       {¶24} Jackson also claims that the act of merely pointing a deadly weapon at

another individual without additional evidence is insufficient to convict a defendant

of Felonious Assault under R.C. 2903.11(A)(2) pursuant to State v. Brooks, 44 Ohio

St.3d 185, 192 (1989). Contrary to Jackson’s argument, Owens testified that

Jackson pointed the firearm at Jason and fired it at him.

       Q. * * * Did you ever see Paris Jackson point a firearm at this
       other individual and pull the trigger?

       A.   Yes.

                                         -10-
Case No. 1-18-38


       Q.   He pointed right at him?

       A.   Yes.

(Tr. at 81). Courts have made clear that pointing a firearm at an individual and

firing it is sufficient for Felonious Assault under R.C. 2903.11(A)(2). State v.

Brooks, 7th Dist. Mahoning No. 02-CA-251, 2004-Ohio-3216, ¶ 18.

       {¶25} When considering the question of sufficiency of the evidence related

to Felonious Assault, we are directed to look at the evidence in the light most

favorable to the State. State v. Leonard, 104 Ohio St. 3d 54, 2004-Ohio-6235, ¶ 77,

quoting State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.

The testimony of Kristina Owens that Jackson pointed a firearm directly at Jason

and shot at him is sufficient to establish a Felonious Assault as charged in this

matter. Although Jackson argues that there was no evidence beyond Owens’

statement that he had a firearm at the scene of the crime, and that Owens’ testimony

was inconsistent and not credible, Owens’ credibility is an issue for weight of the

evidence rather than sufficiency.

       {¶26} In sum, Owens’ testimony, combined with the video footage, the shell

casings at the scene, and the damage to Owens’ windshield is sufficient to support

a finding of guilt beyond a reasonable doubt on the Felonious Assault charge as

alleged.




                                       -11-
Case No. 1-18-38


         Sufficiency of the Evidence Regarding the Firearm Specification,
               Carrying a Concealed Weapon, and Illegal Handling
                          of a Firearm in a Motor Vehicle

       {¶27} Jackson next argues that there was insufficient evidence to establish

the firearm specification, his conviction for Carrying a Concealed Weapon, and for

Illegal Handling of a Firearm in a Motor Vehicle.

       {¶28} Regarding the concealed firearm, Owens testified that she did not see

a weapon on Jackson when he got into her vehicle wearing a blue and white coat.

However, she testified that in the parking lot of the Fourth Street apartments,

Jackson pulled a firearm out of his pocket or his pants, pointed it at Jason, and fired

at him. Owens’ testimony was corroborated to an extent by the video footage, which

showed Jackson seemingly pointing something at Jason. In addition, two shell

casings were later located at the scene, and there was damage to Owens’ windshield

from a bullet fragment.

       {¶29} All of this evidence is indicative of Jackson having a firearm

concealed while he was in Owens’ motor vehicle and ultimately using the firearm

in the commission of the offense. Again, Jackson argues that Owens’ testimony

was not credible, and that she was inconsistent in her retelling of the incident, but

this is an issue for weight of the evidence rather than sufficiency. Therefore,

Jackson’s arguments as to sufficiency of the evidence are not well-taken, and his




                                         -12-
Case No. 1-18-38


first assignment of error is overruled as sufficient evidence was presented to convict

him of the alleged crimes.

                          Manifest Weight of the Evidence

       {¶30} Jackson next argues that even if there was sufficient evidence to

convict him of the crimes as charged, his convictions were against the manifest

weight of the evidence.      In fact, Jackson contends that his convictions were

“grossly” against the manifest weight of the evidence because the convictions were

based primarily on the testimony of Kristina Owens and there were several factors

that severely limited the reliability of her testimony.

       {¶31} Specifically, Jackson argues that Owens’ testimony was contradicted

by her own prior inconsistent statements, including her prior sworn testimony at a

preliminary hearing. Jackson argues that Owens made a number of statements at

the preliminary hearing, and in her interview with Detective Stechschulte, that were

inconsistent with her testimony at trial. He argues that Owens testified that she put

her head down in her car because she heard gunshots, that she was on the phone

during the shooting, and that she initially told Detective Stechschulte that she did

not really see who fired the shots. Jackson also points to Owens’ testimony at the

preliminary hearing wherein she had stated that she did not believe that Jackson was

aiming at Jason with his gun, and that she believed Jason also had a firearm.




                                         -13-
Case No. 1-18-38


       {¶32} In addition, Jackson emphasizes that Owens testified that she could

not hear what the argument was about between Jackson and Jason because she

“wasn’t really paying attention.” (Tr. at 64). He also argues that the evidence other

than Owens’ testimony was “vague or uncertain” since the surveillance video did

not show a firearm or a clear shooting, and since the shell casings did not match and

were found in a high crime area known for multiple shootings.

       {¶33} Regarding the credibility of Owens’ testimony, Owens was

thoroughly cross-examined as to her earlier statements in this case and she

unequivocally testified at trial that Jackson argued with Jason outside of the vehicles

in the parking lot, that Jackson pulled out a firearm, that he pointed it directly at

Jason, and he fired the weapon at him. Moreover, on the witness stand, Owens was

shown the video recording of the incident and she testified to what was happening

as it played. Furthermore, on re-direct, Owens testified that she did not want to be

involved in these proceedings, and that she told the truth at trial.

       {¶34} Jackson argues that in “many ways” his case is similar to State v.

Shamblin, 10th Dist. Franklin No. 93APA07-965, 1994WL109685, because

Owens’ credibility was so questionable in this matter. In Shamblin, the Tenth

District Court of Appeals reversed a conviction where a defendant was convicted of

Felonious Assault for actions in a bar fight, because there were serious questions as




                                         -14-
Case No. 1-18-38


to whether the defendant was the person who actually committed the crime rather

than someone else.

       {¶35} Shamblin has no relevance here because Owens clearly and

unequivocally identified Jackson as the shooter, and Jackson was even found in her

vehicle again days after the incident. This case is actually more similar to State v.

Brooks, supra, wherein it was determined that the act of pointing a firearm at an

individual and shooting it constitutes the “attempt to cause physical harm to

another[.]” Brooks at ¶ 18; see also State v. Mincy, 1st Dist. Hamilton No. C-

060041, 2007-Ohio-1316, ¶ 68 (“In cases involving firearms, evidence that the

defendant discharged or tried to discharge a firearm is “strongly corroborative” of

an intention to cause harm. [FN omitted] More subtly but similarly corroborative of

an attempt to cause harm is evidence of an act of pointing a gun at someone,

combined with a threat that would indicate the actor’s intention to use the gun.”).

       {¶36} Finally, it is well-settled that credibility determinations are primarily

for the trier-of-fact, and the trial court’s guilty determinations on the charges in this

case imply that the trial court found Owens credible, at least when combined with

the video footage of the scene, the shell casings that were located there, and the

damage to Owens’ windshield caused by a bullet. State v. DeHass, 10 Ohio St. 2d
230, 231, 227 N.E.2d 212 (1967). When combining all these pieces of evidence,




                                          -15-
Case No. 1-18-38


we cannot find that the trial court clearly lost its way in convicting Jackson of the

charges in this matter.

       {¶37} In sum, the standard of review directs this Court to reverse a

conviction on manifest weight only when the evidence weighs heavily against

conviction. State v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9,

quoting State v. Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 119. After a review

of the record and the exhibits presented, we cannot find that the trial court erred in

this matter. Therefore, Jackson’s second assignment of error is overruled.

                                     Conclusion

       {¶38} For the foregoing reasons, Jackson’s assignments of error are

overruled and the judgment of the Allen County Common Pleas Court is affirmed.

                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and PRESTON, J., concur.

/jlr




                                        -16-